department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc corp tl-n-1261-01 uilc internal_revenue_service national_office field_service_advice memorandum for michael j cooper acting associate area_counsel cc lm nr den from jasper l cummings associate chief_counsel corporate cc corp subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend individual holding sec_1 sec_2 sec_3 country x year year year date a business b c d issue tl-n-1261-01 whether losses claimed under sec_331 should be disallowed because the liquidating subsidiary avoided the application of sec_332 by issuing new shares to a related_party prior to the liquidation conclusion the loss should not be disallowed under this theory because the issuance of the subsidiary’s stock would be viewed by a court as a bona_fide stock transfer reflecting a permanent realignment of ownership interests facts for the tax years at issue year sec_2 and individual wholly owned holding a domestic_corporation holding filed a consolidated_return as the common parent of an affiliated_group that included sec_1 and sec_2 in year individual sec_1 and sec_2 collectively owned of the stock of sec_3 a country x corporation sec_1 owned more than of the sec_3 stock during year sec_3 required capital for business b individual sec_1 and sec_2 executed an agreement pursuant to which individual invested dollar_figurec in sec_3 individual borrowed the dollar_figurec from sec_1 which was payable by a demand note with interest at the applicable_federal_rate individual later repaid the loan from other funds in exchange for the dollar_figurec investment in sec_3 individual received newly issued sec_3 shares after the issuance of the new sec_3 shares individual owned d an amount greater than of the sec_3 stock on date a of year which is sometime after the above transactions occurred sec_3's shareholders voted to convert sec_3 from a corporation to a limited_liability_company under country x law holding submitted with its year tax_return a form_8832 on which sec_3 checked the box electing to be classified as a partnership for united_states federal tax purposes holding treated the conversion of sec_3 from a corporation to a limited_liability_company as a deemed liquidation taxable under sec_331 of the internal_revenue_code sec_1 and sec_2 claimed losses upon the deemed liquidation since the conversion sec_3 has continued to operate business b in the same manner as prior to the conversion and individual has maintained a d interest in sec_3 law and analysis sec_301_7701-3 provides that if an eligible_entity classified as an association elects to be treated as a partnership the association is deemed to tl-n-1261-01 have distributed all its assets and liabilities in liquidation of the association and immediately thereafter the shareholders are deemed to contribute all of the distributed assets and liabilities to a newly formed partnership sec_3 was an eligible_entity classified as an association and elected to be treated as a partnership sec_331 provides that the amounts received by a shareholder as a distribution in complete_liquidation of a corporation shall be treated as received in full payment in exchange for the shareholder’s stock sec_332 provides that no gain_or_loss is recognized on the receipt by a corporation of property distributed in complete_liquidation of a subsidiary sec_332 provides that for purposes of sec_332 a distribution is considered to be in complete_liquidation only if the distributee corporation owned subsidiary stock meeting the requirements of sec_1504 on the date of the adoption of the plan_of_liquidation and continues to own such stock at all times until the receipt of property in the distribution sec_1_1502-34 provides that in determining the stock ownership of a consolidated_group member in another corporation issuing_corporation for purposes of inter alia sec_332 the issuing_corporation stock owned by all other consolidated_group members shall be included you have asked us to consider whether the transaction in which sec_1's ownership in sec_3 was reduced below was a sham and without economic_substance under the theory of 927_f2d_1517 10th cir and thus whether sec_332 rather than sec_331 applies to the deemed liquidation if sec_332 applies to the deemed liquidation then sec_1's loss and pursuant to sec_1_1502-34 sec_2's loss would not be recognized courts have held that a parent_corporation can avoid sec_332 by reducing its stock ownership below in anticipation of a liquidation or after the adoption of a plan_of_liquidation generally courts have allowed the parent_corporation to avoid sec_332 as long as the sale of stock that reduces the parent corporation’s ownership below is bona_fide notwithstanding that the sale is tax-motivated see 238_f2d_670 1st cir 151_f2d_517 3d cir and 25_tc_975 in 151_f2d_517 3d cir the parent_corporation parent in anticipation of liquidating a subsidiary sub sold a sufficient amount of the sub stock to reduce its ownership below the purchaser who was the subs’s treasurer acquired the sub stock in a public auction sub was then liquidated and parent_corporation reported a loss on the transaction the service argued that the transaction was a nontaxable liquidation tl-n-1261-01 under sec_112 of the internal_revenue_code_of_1939 the statutory predecessor to sec_332 the third circuit found that the sale of the sub stock preceding the liquidation was bona_fide and upheld parent’s claimed loss in reaching this conclusion the court emphasized that there was no arrangement between the purchaser and parent for the latter to retain any interest in the transferred sub stock similarly in 238_f2d_670 1st cir the parent_corporation sold and gifted shares of the subsidiary immediately prior to a liquidation in order to reduce its ownership of the subsidiary stock to just below the first circuit acknowledged that the transfers were motivated by tax considerations but nonetheless allowed the taxpayer to recognize a loss on the liquidation in upholding the validity of the stock transfers the first circuit also noted that there was no arrangement among the parties that the parent_corporation would retain any interest in the transferred stock see also 25_tc_975 allowing loss recognition on liquidation where the taxpayer sold stock to avoid the application of sec_112 riggs v commissioner 64_tc_474 acq 1976_2_cb_2 stating that the sec_332 legislative_history and prior judicial decisions indicate that sec_332 is elective in the sense that with advance planning and properly structured transactions a corporation should be able to render sec_332 applicable or inapplicable 87_tc_689 citing granite trust v u s and comm’r v day zimmerman supra and stating that sec_332 has several requirements which can easily be avoided you have asked us to consider whether notwithstanding the foregoing authorities the claimed loss in the instant case can be disallowed under 927_f2d_1517 10th cir in associated wholesale grocers the facts as simplified are that parent owned of the stock of sub which in turned owned various assets including the stock of sub1 parent structured a transaction with e an individual interested in acquiring sub1 that was intended to generate a substantial loss on the assets of sub while retaining those assets in parent’s affiliated_group thus as part of a pre- arranged plan e formed newco and sub transferred its assets to newco in an all- cash_merger with newco surviving and parent receiving the cash proceeds from the merger immediately thereafter parent used some of the cash proceeds from the merger to repurchase from newco all of the assets of sub except for the sub1 stock parent reported the transactions as a taxable asset sale subject_to sec_1001 and claimed a large loss the tenth circuit applied a step transaction analysis and denied the loss agreeing with the government's position that the transactions were tl-n-1261-01 in substance a liquidation of sub subject_to sec_332 the taxpayer in associated wholesale grocers argued that under day zimmerman and granite trust the step_transaction_doctrine is inapplicable in the sec_332 context the tenth circuit disagreed emphasizing that in both day and zimmerman and granite trust the courts analyzed the substance of the pre- liquidation transfers and determined that their substance matched their form see associated wholesale grocers pincite day and zimmerman reaffirms the necessity of determining whether the substance of a transaction matches its form the tenth circuit concluded that the cash_merger of sub into newco was transitory and should not be given effect for tax purposes the fact of the instant case do not support an argument under associated wholesale grocers that the deemed liquidation is subject_to sec_332 first no facts have been submitted indicating that individual’s purchase of d of the sec_3 shares was made in anticipation of the deemed liquidation second although individual is a related_party to sec_3 and borrowed the dollar_figurec investment funds from sec_1 the facts do not suggest that the loan was a sham particularly since individual later repaid the loan third in contrast to the taxpayer in associated wholesale grocers sec_1 and sec_2 did not transfer their interests in sec_3 to individual and then immediately reacquire them from individual instead individual made an investment in sec_3 that is difficult to view as transitory significantly individual has continued to hold its d interest in sec_3 since the deemed liquidation occurred the transactions described above have thus permanently realigned the parties’ interests in sec_3 these facts suggest that a court would treat individual’s purchase of the sec_3 stock as bona_fide accordingly we conclude that a sec_332 argument should not be asserted in this case case development hazards and other considerations our advice assumes that the facts submitted are complete and accurate if you are able to uncover additional facts and legal theories to disallow the loss claimed in this case you may submit another fsa request this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views tl-n-1261-01 please call marie byrne at if you have any further questions jasper l cummings associate chief_counsel corporate by ______________________________ michael j wilder senior technician reviewer cc corp
